              Case 3:19-cv-06153-BHS-TLF Document 185 Filed 04/22/21 Page 1 of 3




1

2

3

4                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
5                                         AT TACOMA

6    M.L. ,
                                                           Case No. 3:19-cv-06153-BHS-TLF
7                               Plaintiff,
              v.                                           ORDER GRANTING PLAINTIFF’S
8                                                          MOTION FOR LEAVE TO AMEND
     craigslist Inc. et al.,,
9
                                Defendants.
10

11            This matter comes before the Court on plaintiff’s unopposed motion to amend

12   complaint. Dkt. 166. This matter has been referred to the undersigned Magistrate

13   Judge. Mathews, Sec’y of. H.E.W. v. Weber, 423 U.S. 261 (1976); 28 U.S.C. §

14   636(b)(1)(B); Local Rule MJR 4(a)(4); Dkt. 19. For the reasons set forth below, the

15   Court grants plaintiff’s motion for leave to amend.

16                                      FACTUAL BACKGROUND

17            The current pretrial schedule allows the parties until May 21, 2021 to join

18   additional parties and until May 28, 2021 to amend pleadings. Dkt. 158. On March 2,

19   2021, plaintiff filed this motion for leave to file a second amended complaint. Dkt. 166.

20   Plaintiff has filed a proposed second amended complaint in compliance with Local Rule

21   15. Dkt. 166-1. Defendant craigslist, Inc. has filed a statement of non-opposition to

22   plaintiff’s motion for leave to amend. Dkt. 170. The remaining defendants in this action

23   have not responded to plaintiff’s motion.

24

25
     ORDER GRANTING PLAINTIFF’S MOTION FOR
26   LEAVE TO AMEND - 1
           Case 3:19-cv-06153-BHS-TLF Document 185 Filed 04/22/21 Page 2 of 3




1                                           DISCUSSION

2           Pursuant to Federal Rule of Civil Procedure 15(a), after an initial period of

3    amendment as of right, pleadings may be amended only with the opposing party’s

4    written consent or by leave of the Court. Leave to amend should be freely given when

5    justice so requires. Fed.R.Civ.P. 15(a)(2); Desertrain v. City of Los Angeles, 754 F.3d

6    1147, 1154 (9th Cir. 2014) (“[T]his policy is to be applied with extreme liberality.”)

7           The Court must consider five factors when determining the propriety for leave to

8    amend: bad faith, undue delay, prejudice to the opposing party, futility of amendment,

9    and whether the plaintiff has previously amended the complaint. Desertrain, 754 F.3d at

10   1154; Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). Additionally, for each of

11   these factors, the party opposing amendment has the burden of showing that

12   amendment is not warranted. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th

13   Cir. 1987); see also Richardson v. United States, 841 F.2d 993, 999 (9th Cir. 1988).

14          There is no evidence that plaintiff seeks to amend the complaint in bad faith or to

15   cause delay. Additionally, plaintiff has complied with the Court’s deadline for joining

16   additional parties and amending the complaint. Further, there is no indication that

17   allowing the requested amendment would unduly prejudice the defendants.

18                                         CONCLUSION

19          Based on the foregoing, the Court Orders:

20          (1) Plaintiff’s motion for leave to amend (Dkt. 166) is GRANTED pursuant to

21             Federal Rule of Civil Procedure 15(a)(2);

22          (2) Plaintiff is directed to file the proposed second amended complaint (Dkt. 166-

23             1) without track changes as the operative complaint by April 30, 2021; and

24

25
     ORDER GRANTING PLAINTIFF’S MOTION FOR
26   LEAVE TO AMEND - 2
          Case 3:19-cv-06153-BHS-TLF Document 185 Filed 04/22/21 Page 3 of 3




1          (3) The Clerk is directed to send a copy of this Order to all parties.

2          Dated this 22nd day of April, 2021.

3

4

5                                                     A
                                                      Theresa L. Fricke
6                                                     United States Magistrate Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING PLAINTIFF’S MOTION FOR
26   LEAVE TO AMEND - 3
